IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-81,581-01



                  EX PARTE DEMONTRELL LAMAR MILLER



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
      FROM CAUSE NO. 241-1251-08 IN THE 241 ST DISTRICT COURT
                         SMITH COUNTY

      Per curiam.

                                       ORDER

      This is an application for a writ of habeas corpus filed pursuant to the provisions of

Texas Code of Criminal Procedure Article 11.071.

      In November 2009, a jury found applicant guilty of the offense of capital murder

committed on June 1, 2008. The jury answered the special issues submitted pursuant to

Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Miller v. State, No. AP-76,270 (Tex. Crim. App. May 23, 2012).
                                                                                    Miller - 2

       Applicant presents five allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court did not hold an evidentiary

hearing. The trial court entered findings of fact and conclusions of law recommending that

the relief sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions. Based upon the trial court’s findings and conclusions and our own review, we

deny relief.

       IT IS SO ORDERED THIS THE 15 th DAY OF APRIL, 2015.

DO NOT PUBLISH